


Exhibit 10.71

 

ACTIVISION, INC.

 

2007 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an Option to purchase Shares of Activision, Inc. (the
“Company”), as follows:

 

·                  Your name:  Robert A. Kotick

 

·                  Total number of Shares purchasable upon exercise of the
Option awarded:  1,850,000

 

·                  Exercise Price:  US $26.58 per Share

 

·                  Date of Grant:  December 5, 2007

 

·                  Expiration Date:  December 5, 2017

 

·                  Grant ID:  07000743

 

·                  Your Award of the Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A
(the “Award Terms”);

 

·                  your Employment Agreement; and

 

·                  the Company’s 2007 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Your Stock Option Award has been made in connection with the
execution of your Employment Agreement as a material inducement to your
continuing employment with the Company pursuant to such agreement.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Option awarded to you will vest and become exercisable in sixty
(60) equal monthly installments commencing on January 1, 2008, provided you
remain continuously employed by the Company Group through each such vesting
date.

 

·                  The Option is not intended to be an “incentive stock option,”
as such term is defined in Section 422 of the Code.

 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 


 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision, Inc.

3100 Ocean Park Boulevard

Santa Monica, CA  90405

Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

ACTIVISION, INC.

 

 

 

/s/ Ann Weiser

 

 

By:   Ann Weiser

 

Title: Chief Human Resources Officer,

Activision Publishing

 

Date:

   May 21, 2008

 

 

 

ACCEPTED AND AGREED:

 

 

/s/ Robert A. Kotick

 

Robert A. Kotick

 

 

 

Date:

   May 29, 2008

 

 

2


 

EXHIBIT A

 

ACTIVISION, INC.

 

2007 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” has the meaning given to such term in the Employment Agreement.

 

“Change of Control” has the meaning given to such term in the Employment
Agreement.

 

“Closing Price” has the meaning given to such term in the Employment Agreement.

 

“Closing Share Value” has the meaning given to such term in the Employment
Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof. 
For the avoidance of doubt, the term “Common Shares” as used in these Award
Terms shall include “Company Common Stock” as such term is used in the
Employment Agreement.

 

“Company Group” has the meaning given to such term in the Employment Agreement.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Date of Termination” has the meaning given to such term in the Employment
Agreement.

 

“Death” has the meaning given to such term in the Employment Agreement.

 

“Disability” has the meaning given to such term in the Employment Agreement.

 

“Employment Agreement” means the Amended and Restated Employment Agreement
between the Holder and the Company, dated December 1, 2007.

 


 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Good Reason” has the meaning given to such term in the Employment Agreement.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice, these Award Terms and
the Employment Agreement.

 

“Plan” means the Activision, Inc. 2007 Incentive Plan, as amended from time to
time.

 

“Release” has the meaning given to such term in the Employment Agreement.

 

“Release Period” has the meaning given to such term in the Employment Agreement.

 

“Resignation” has the meaning given to such term in the Employment Agreement.

 

“Shares” means the Common Shares purchasable upon exercise of the Option.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan or the Grant Notice.

 

2.             Expiration.  The Option shall expire on the Expiration Date and,
after such expiration, shall no longer be exercisable.

 

3.             Vesting and Exercise.

 

(a)           Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Option shall vest, and thereupon become exercisable, in accordance
with the “Schedule for Vesting” set forth on the Grant Notice.

 

(b)           Exercisable Only by Holder.  Except as otherwise permitted under
the Plan or Section 11 hereof, the Option may be exercised during the Holder’s
lifetime only by the Holder or, in the event of the Holder’s legal incapacity to
do so, by the Holder’s guardian or

 

A-2


 

legal representative acting on behalf of the Holder in a fiduciary capacity
under state law and/or court supervision.

 

(c)           Procedure for Exercise.  The Option may be exercised by the Holder
as to all or any of the Shares as to which the Option has vested (i) by
following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

 

(d)           Payment of Exercise Price.  To be valid, any exercise of the
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being purchased.  Such payment shall be made (i) by bank check or
certified check or wire transfer of immediately available funds, (ii) if
securities of the Company of the same class as the Shares are then traded or
quoted on a national securities exchange, the Nasdaq Stock Market, Inc. or a
national quotation system sponsored by the National Association of Securities
Dealers, Inc. and with the Company’s consent, through the delivery of
irrevocable written instructions, in form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Option) to sell
some or all of the Shares being purchased upon such exercise and to thereafter
deliver promptly to the Company from the proceeds of such sale an amount in cash
equal to the aggregate Exercise Price of the Shares being purchased,
(iii) through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Shares otherwise then
deliverable having a value equal to the aggregate amount of the Exercise Price
(valued in the same manner used in computing the amount of any Withholding Taxes
resulting from the exercise) or (iv) with the Company’s consent, any combination
of (i), (ii) or (iii) above or any other means permitted under the Plan.

 

(e)           No Fractional Shares.  In no event may the Option be exercised for
a fraction of a Share.

 

(f)            No Adjustment for Dividends or Other Rights.  Other than as set
forth in Section 9 hereof, no adjustment shall be made for cash dividends or
other rights for which the record date is prior to the date as of which the
issuance or transfer of Shares to the person entitled thereto has been evidenced
on the books and records of the Company pursuant to clause (ii) of
Section 3(g) hereof following exercise of the Option.

 

(g)           Issuance and Delivery of Shares.  As soon as practicable (and, in
any event, within 30 days) after the valid exercise of the Option, the Company
shall (i) effect the issuance or transfer of the Shares purchased upon such
exercise, (ii) cause the issuance or transfer of such Shares to be evidenced on
the books and records of the Company, and (iii) cause such Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 13 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

 

(h)           Partial Exercise.  If the Option shall have been exercised with
respect to less than all of the Shares purchasable upon exercise of the Option,
the Company shall make a

 

A-3


 

notation in its books and records to reflect the partial exercise of the Option
and the number of Shares that thereafter remain available for purchase upon
exercise of the Option.

 

4.             Termination of Employment.

 

(a)           Death.  In the event that the Holder dies while employed by the
Company Group, the Option shall (i) if not then fully vested, vest as of the
Date of Termination with respect to the lesser of (A) an additional 740,000
Shares (which is equivalent to 40% of the total number of Shares purchasable
upon exercise of the Option) and (B) that number of Shares underlying the
portion of the Option which is unvested as of the Date of Termination, (ii) to
the extent then vested, be exercisable in accordance with these Award Terms
until the Expiration Date, and (iii) to the extent not then vested, be
immediately cancelled.

 

(b)           Disability.  In the event of the Holder’s termination of
employment with the Company Group due to the Holder’s Disability, subject to the
execution of an effective and irrevocable Release by the Holder during the
Release Period, the Option shall (i) if not then fully vested, vest as of the
Date of Termination with respect to the lesser of (A) an additional  740,000
Shares (which is equivalent to 40% of the total number of Shares purchasable
upon exercise of the Option and (B) that number of Shares underlying the portion
of the Option which is unvested as of the Date of Termination, (ii) to the
extent then vested, be exercisable in accordance with these Award Terms until
the Expiration Date, and (iii) to the extent not then vested, be cancelled. 
Notwithstanding the foregoing, in the event of a termination of employment with
the Company Group due to the Holder’s Disability following a Change of Control,
the Option shall, as of the Date of Termination, (i) cease to vest, if not then
fully vested, (ii) to the extent then vested, be exercisable in accordance with
these Award Terms until the Expiration Date, and (iii) to the extent not then
vested, be immediately cancelled.

 

(c)           For Cause.  In the event of the Holder’s termination of employment
by the Company Group for Cause the Option shall, as of the Date of Termination,
(i) cease to vest, if not then fully vested, (ii) no longer be exercisable,
whether or not vested, and (iii) be immediately cancelled.

 

(d)           Resignation.  In the event of the Holder’s termination of
employment with the Company Group due to the Holder’s Resignation, the Option
shall (i) cease to vest, if not then fully vested, (ii) to the extent then
vested, be exercisable in accordance with these Award Terms until the earlier of
(x) the Expiration Date or (y) the later of (A) the date that is thirty days
after the Date of Termination and (B) the first date on which the Shares
purchasable upon exercise of the Option may be disposed of in a manner in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
Shares are then traded or quoted, (c) any restrictions on transfer imposed by
the Company’s certificate of incorporation or bylaws, and (d) any policy or
procedure the Company has adopted with respect to the trading of its securities,
in each case as in effect on the date of the intended transaction, and (iii) to
the extent not then vested, be immediately cancelled.

 

(e)           Termination for Good Reason or Without Cause.  In the event of the
termination of the Holder’s employment with the Company Group by the Holder for
Good Reason or by the Company Group without Cause, subject to the execution of
an effective and

 

A-4


 

irrevocable Release by the Holder during the Release Period, the Option shall
(i) if not then fully vested, vest as of the Date of Termination with respect to
the lesser of (A) an additional 740,000 Shares (which is equivalent to 40% of
the total number of Shares purchasable upon exercise of the Option), and
(B) that number of Shares underlying the portion of the Option which is unvested
as of the Date of Termination, (ii) to the extent then vested, be exercisable in
accordance with these Award Terms until the Expiration Date, and (iii) to the
extent not then vested, be cancelled.  Notwithstanding the foregoing, in the
event of a termination of the Holder’s employment with the Company Group by the
Holder for Good Reason or by the Company Group without Cause following a Change
of Control, the Option shall, as of the Date of Termination, (i) cease to vest,
if not then fully vested, (ii) to the extent then vested, be exercisable in
accordance with these Award Terms until the Expiration Date, (iii) to the extent
not then vested, be immediately cancelled.

 

5.             Change of Control.

 

(a)           In the event that the Holder is an active employee of the Company
Group at the moment immediately prior to a Change of Control and the Option is
not fully vested, upon the consummation of the Change of Control the Option
shall vest as follows:

 

If the Change of Control Occurs During the Period:

Percentage of the Option Vesting in Addition to the Portion of the Option
Already Vested

Commencing on December 1, 2007 and ending on December 31, 2008

60% (i.e., 1,110,000 additional Shares)

Commencing on January 1, 2009 and ending on December 31, 2009

40% (i.e., 740,000 additional Shares)

Commencing on January 1, 2010 and ending on December 31, 2010

20% (i.e., 370,000 additional Shares)

Commencing on January 1, 2011 and ending on the Expiration Date

To a total of 100% (i.e., any portion of Option not then fully vested)

 

The portion of the Option that vests pursuant to this Section 5(a) shall be
exercisable in accordance with these Award Terms until the earlier of (i) the
Expiration Date and (ii) the tenth anniversary of the date of the Change of
Control, after which that portion of the Option shall be cancelled, without
regard to the Holder’s continued employment with the Company pursuant to the
Employment Agreement.

 

(b)           With respect to the vested portion of the Option as of the date of
the Change of Control (including the portion of the Option that vests in
accordance with Section 5(a) hereof), in the event that the Closing Share Value
is greater than the exercise price of the Option, then the Holder shall have the
right to either (A) retain the vested portion of the Option, (B) exercise the
vested portion of the Option, or (C) forfeit the vested portion of the Option
and receive, in exchange therefor, a cash payment equal to the number of Shares
underlying the Option multiplied by the amount by which the Closing Share Value
exceeds the exercise price of the Option.

 

6.             Tax Withholding.  The Company shall have the right to require the
Holder to satisfy any Withholding Taxes resulting from the exercise (in whole or
in part) of the Option, the issuance or transfer of any Shares upon exercise of
the Option or otherwise in connection with the Award at the time such
Withholding Taxes become due.  The Holder shall be entitled to

 

A-5


 

satisfy any Withholding Taxes contemplated by this Section 6:  (a) by delivery
to the Company of  a bank check or certified check or wire transfer of
immediately available funds; (b) if securities of the Company of the same class
as the Shares are then traded or quoted on a national securities exchange, the
Nasdaq Stock Market, Inc. or a national quotation system sponsored by the
National Association of Securities Dealers, Inc. and with the Company’s consent,
through the delivery of irrevocable written instructions, in form acceptable to
the Company, to the Equity Account Administrator (or, with the Company’s
consent, such other brokerage firm as may be requested by the person exercising
the Option) to sell some or all of the Shares being purchased upon such exercise
and to thereafter deliver promptly to the Company from the proceeds of such sale
an amount in cash equal to the aggregate amount of such Withholding Taxes,
(c) through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Shares otherwise then
deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the amount of such
Withholding Taxes), or (d) with the Company’s consent, by any combination of
(a), (b) and (c) above or any other means permitted under the Plan. 
Notwithstanding anything to the contrary contained herein, (i) the Company or
any of its subsidiaries or affiliates shall have the right to withhold from the
Holder’s compensation any Withholding Taxes contemplated by this Section 6 and
(ii) the Company shall have no obligation to deliver any Shares upon exercise of
the Option unless and until all Withholding Taxes contemplated by this Section 6
have been satisfied.

 

7.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon exercise of the Option such number of Common
Shares as shall be required for issuance or delivery upon exercise thereof.

 

8.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of the
Holder taken as a whole without the Holder’s consent.  Without intending to
limit the generality or effect of the foregoing, the Committee may amend the
terms of the Award (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in Section 9 hereof) affecting
the Company or any of its subsidiaries or affiliates or the financial statements
of the Company or any of its subsidiaries or affiliates, (ii) in response to
changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A of the Code.

 

9.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of the Holder that would otherwise result from
(a) any stock dividend, extraordinary dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (b) any change of control, merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights

 

A-6


 

or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash or other equity awards), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of the Award.

 

10.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Option may not be exercised, and the Option and
Shares purchasable upon exercise of the Option may not be purchased, sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way, unless such transaction is in compliance with (a) the
Securities Act of 1933, as amended, or any comparable federal securities law,
and all applicable state securities laws, (b) the requirements of any securities
exchange, securities association, market system or quotation system on which
securities of the Company of the same class as the Shares are then traded or
quoted, (c) any restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws, and (d) any policy or procedure the Company has adopted
with respect to the trading of its securities, in each case as in effect on the
date of the intended transaction.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, the Option or Shares with the SEC, any state securities commission
or any securities exchange, securities association, market system or quotation
system to effect such compliance.  The Holder shall make such representations
and furnish such information as may be appropriate to permit the Company, in
light of the then existence or non-existence of an effective registration
statement under the Securities Act of 1933, as amended, relating to the Option
or Shares, to issue or transfer the Option or Shares in compliance with the
provisions of that or any comparable federal securities law and all applicable
state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or resale of the Option or Shares under the
Securities Act of 1933, as amended, or any comparable federal securities law or
applicable state securities law.

 

11.           Transferability.  Except as otherwise permitted under the Plan or
this Section 11, the Option shall not be transferable by the Holder other than
by will or the laws of descent and distribution.  Subject to the terms of the
Plan, with the Company’s consent, the Holder may transfer all or part of the
Option for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided further that the Holder will remain bound by
the terms and conditions of the Plan, the Grant Notice and these Award Terms.

 

12.           Section 409A.  Payments contemplated with respect to the Award are
intended to be exempt from Section 409A of the Code, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, (i) nothing in
the Plan, the Grant Notice and these Award Terms shall guarantee that the Award
is not subject to taxes or penalties under Section 409A of the Code and (ii) if
any provision of the Plan, the Grant Notice or these Award Terms would, in the
reasonable, good faith judgment of the Company, result or likely result in the
imposition on the Holder or any other person of a penalty tax under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of the
Plan, the Grant Notice or these Award Terms, without the

 

A-7


 

consent of the Holder, in the manner that the Committee may reasonably and in
good faith determine to be necessary or advisable to avoid the imposition of
such penalty tax and in a manner designed to preserve the economics of the Award
to the Holder.

 

13.           Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

14.           No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon the Holder any
right to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge the Holder at
any time, with or without Cause.

 

15.           No Rights as Stockholder.  No holder of the Option shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice and these
Award Terms.

 

16.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

17.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

18.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b) hereof and the Holder’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

19.           Notices.  Any notice or other document which the Holder or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows: (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to the Holder may designate in
writing from time to time; and (b) if to the Holder, at the address shown in the
Employment Agreement or such other address as the Holder by notice to the
Company may designate in writing from time to time.  Notices shall be effective
upon receipt.

 

A-8


 

20.           Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control.  In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

 

21.           Deemed Agreement.  By accepting the Award, the Holder is deemed to
be bound by the terms and conditions set forth in the Employment Agreement
relating to the Award, the Plan, the Grant Notice and these Award Terms.

 

A-9

 
